UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A1 (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 [ ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from July 31, 2010 to December 31, 2010 [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: 333-149325 Commission File Number COUGAR OIL AND GAS CANADA INC. (Exact name of registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Alberta, Canada (Jurisdiction of incorporation or organization) 833 4th Avenue S.W., Suite 1120; Calgary, Alberta T2P 3T5 Canada (Address of principal executive offices) William S. Tighe 833 4th Avenue S.W., Suite 1120; Calgary, Alberta T2P 3T5 Canada Tel: (403) 262-8044 E-mail: wmstighe@cougarenergyinc.com (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered N/A N/A Securities registered pursuant to Section 12(g) of the Exchange Act: Title of class Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Exchange Act: Title of class N/A Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the close of the period covered by the annual report. 66,485,661 shares of common stock issued and outstanding as of March 21, 2011 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] Other [ ] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ] If “Other” has been checked in response to the previous questions, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [ ] Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] ITEM 18. FINANCIAL STATEMENTS Our audited financial statements for the five month periods ended December 31, 2010 and December 31, 2009, year ended July 31, 2010 and the period from November 21, 2008 (date of inception) through July 31, 2009 are provided herein starting on Page F-1. COUGAR OIL AND GAS CANADA, INC INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2010 and 2009; and as of July 31, 2010 and 2009 F-2 Consolidated Statements of Operations for the five month periods ended December 31, 2010 and 2009; for the year ended July 31, 2010 and the period from November 21, 2008 (date of inception) through July 31, 2009 F-3 Consolidated Statement of Stockholders’ Equity from November 21, 2008 (date of inception) through December 31, 2010 F-4 Consolidated Statements of Cash Flows for the five month periods ended December 31, 2010 and 2009; for the year ended July 31, 2010 and the period from November 21, 2008 (date of inception) through July 31, 2009 F-5 Notes to Consolidated Financial Statements F-6 - 28 Report of Independent Registered Public Accounting Firm To the Board of Directors Cougar Oil and Gas Canada, Inc. Alberta, Canada We have audited the accompanying consolidated balance sheets of Cougar Oil and Gas Canada, Inc. and subsidiaries (the “Company”) as of December 31, 2010, 2009 and July 31, 2010 and 2009 and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for the five month periods ended December 31, 2010 and 2009 and year ended July 31, 2010 and November 21, 2008 (date of inception) through July 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements based upon our audits. We have conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Cougar Oil and Gas Canada, Inc. at December 31, 2010, 2009 and July 31, 2010 and 2009 and the results of its operations and its cash flows for the five month periods ended December 31, 2010 and 2009 and year ended July 31, 2010 and November 21, 2008 (date of inception) through July 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1, the Company has suffered recurring losses since its inception and has a working capital deficiency. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ RBSM, LLP New York, New York March 30, 2011 F-1 COUGAR OIL AND GAS CANADA, INC. CONSOLIDATED BALANCE SHEETS (REPORTED IN CANADIAN DOLLARS) December 31, July 31, ASSETS Current assets: Cash and cash equivalents $ $ - $ $ - Accounts receivable Accounts receivable, other - - Prepaid expenses and deposits (note 2) - Total current assets Oil and natural gas properties, full cost accounting (note 3) Proved properties - Less: accumulated depreciation, depletion and amortization ) ) ) - Net - Undeveloped properties excluded from amortization (note 3) Furniture and fixtures, net - - Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses (note 4) $ Operating line of credit (note 5) - - Current maturities of long term debt (note 6) - Short term notes payable (note 6) - Related party obligations (note 10) Total current liabilities Long term debt (note 6) - Asset retirement obligations (note 7) Total liabilities Commitments and contingencies (note 11) Stockholders' equity (notes 8 and 9) Common stock, no par value; unlimited authorized; 64,047,111 and 44,997,979 shares issued and outstanding as of December 31, 2010 and 2009, respectively; 61,853,353 and 40,665,860 issued and outstanding as of July 31, 2010 and 2009, respectively Additional paid in capital Deficit ) Other comprehensive income (loss) Total stockholders' equity Total liabilities and stockholders' equity $ The accompanying notes are an integral part of these financial statements F-2 COUGAR OIL AND GAS CANADA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (REPORTED IN CANADIAN DOLLARS) From November 21, Five Months Ended Five Months Ended Year Ended (date of inception) December 31, December 31, July 31, Through July 31, REVENUE: Oil sales, net of royalties $ - EXPENSES: Operating - General and administrative Impairment of oil and gas properties - - Depletion and amortization Total expenses Net loss from operations ) OTHER INCOME (EXPENSE): Gain on settlement of operating agreement - . Gain on asset retirement - - Interest income 69 - - Interest expense ) ) ) - Net loss before income taxes ) Provision for income taxes (benefit) (note 13) - NET LOSS $ ) $ ) $ ) $ ) Loss per common stock, basic and fully diluted $ ) $ ) $ ) $ ) Weighted average number of outstanding shares, basic and fully diluted Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Foreign currency translation gain (loss) (3 ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements F-3 COUGAR OIL AND GAS CANADA, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY FROM NOVEMBER 21, 2008 (DATE OF INCEPTION) THROUGH DECEMBER 31, 2010 (REPORTED IN CANADIAN DOLLARS) Additional Other Common stock Paid in Comprehensive Shares Amount Capital Deficit Income (loss) Total Balance, November 21, 2008 (date of inception) 45 $ - $ - $ - $ - $ - Common stock issued in exchange for undeveloped properties from related party - - - Sale of common stock - - - Fair value of issued options - Foreign currency transaction loss - ) ) Net Loss - - - ) - ) Balance, July 31, 2009 ) ) Foreign currency translation loss - (3 ) (3 ) Fair value of issued options Sale of common stock - - - Common stock issued in exchange for oil & gas property Net Loss - - - ) - ) Balance, December 31, 2009 ) ) Common stock issued to acquire related party note receivable - - - Effect of merger with Cougar Oil and Gas Canada, Inc. (formerly Ore-More Resources, Inc.) ) - - - ) Common stock issued in exchange for exercise of warrants - - - Fair value of issued options - Foreign currency translation loss - ) ) Net loss - - - ) - ) Balance, July 31, 2010 ) ) Common stock issued in exchange for exercise of warrants - - - Common stock issued for debt repayment to related party - - - Fair value of issued options Foreign currency translation gain - Net loss - - - ) - ) Balance, December 31, 2010 $ $ $ ) $ $ The accompanying notes are an integral part of these financial statements F-4 COUGAR OIL AND GAS CANADA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (REPORTED IN CANADIAN DOLLARS) From November 21, Five Months Ended Five Months Ended Year Ended (date of inception) December 31, December 31, July 31, Through July 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation, accretion and depletion - Impairment loss on oil and gas properties - - Gain on settlement of operating agreement - ) ) - Gain on asset retirement ) - ) - Fair value of vested options for services rendered Changes in operating assets and liabilities: Accounts receivable ) Prepaid and other ) ) - Accounts payable and accrued expenses ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of undeveloped properties ) Purchase of equipment ) ) - Cash acquired from acquisition of Ore-More Resources, Inc. - - - Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - Proceeds from exercise of warrants - - Proceeds from operating line of credit - - Proceeds from (repayments of) short term borrowing ) - Proceeds from related party loans - Net repayments of long-term debt ) ) - - Net cash provided by financing activities Effect on foreign currency rate change on cash (3 ) 34 ) Net increase in cash and cash equivalents ) - - Cash and cash equivalents-beginning of period - - - Cash and cash equivalents-end of period $ $ - $ $ - Supplemental disclosures of cash flow information: Taxes paid Interest paid $ $ $ Non cash financing activities: Common stock issued in exchange for undeveloped property $ - $ $ $ Debt issued in exchange for related party debt $ $ - $ - $ - Property received in settlement of operating agreement $ - $ $ $ - Gain on settlement of debt $ - $ - $ $ - Common stock issued to acquire related party receivable $ - $ - $ $ - Effect of Merger with Cougar Oil and Gas Canada, Inc. (formerly Ore-More) $ - $ - $ ) $ - Transfer of notes payable to related party $ - $ - $ $ - The accompanying notes are an integral part of these financial statements F-5 COUGAR OIL AND GAS CANADA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (REPORTED IN CANADIAN DOLLARS) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the preparation of the accompanying consolidated financial statements are as follows: Basis and business presentation Cougar Oil and Gas Canada, Inc. (“Cougar”, “we”, “us”, “our”), formerly Ore-More Resources, Inc., was incorporated under the laws of the Province of Alberta, Canada on June 20, 2007. Our principal activity is in the exploration, development, production and sale of oil and natural gas. Our main operations are currently in the Alberta and British Columbia provinces of Canada. Our focus has developed into the specific projects of: · Cougar Trout Properties, Alberta (Core Area) – farm-in and acquired lands in the Trout, Kidney and Equisetum fields; · CRE Energy Project, Alberta - mineral leases, exploration and development opportunities within the CRE Energy Agreement and several current and proposed Northern Alberta Treaty Land Entitlement Claims; · Lucy, British Columbia - Horn River Basin Muskwa shale gas project; · Other Alberta properties. The consolidated financial statements include the accounts of Cougar and Cougar Energy, Inc., a wholly-owned subsidiary, are thereafter collectively referred to as “we”, “us”, “our” or, the “Company”. All significant intercompany balances and transactions have been eliminated in consolidation. Reverse Acquisition In January 2010, the Company entered into a stock purchase Agreement (the “Agreement”) with Cougar Energy, Inc. (which we refer to as CEI) and Cougar then shareholders whereby CEI agreed to acquire the entire issued and outstanding shares of the common stock of CEI in two stages: a) On January 20, 2010, the Company finalized stock purchase agreements effective January 18, 2010 by and between the Company and Zentrum Energie Trust AG, CAT Brokerage AG, LB (Swiss) Private Bank for its client, Mauschen Finanz Inc. and Rahn and Bodmer (collectively the “Vendors”), whereby the Company purchased from the Vendors shares and warrants of the common stock of CEI held by the Vendors. The Vendors tendered a total of 884,616 common shares of CEI and 884,616 warrants granting the right to the holder, which shall be the Company pursuant to the transfer, to purchase an additional 884,616 common shares of CEI on or before December 4, 2011. As consideration for the common shares and warrants of CEI tendered by the Vendors, the Company issued a total of 3,980,775 shares of its common stock to the Vendors and an equal number of warrants, entitling the holders to exercise a total of 5,348,085 warrants. The warrants have the following exercise prices and expiry dates: · 1,246,155 warrants to purchase common shares exercisable at $0.288 per common share and expiring on March 4, 2011. · 2,025,000 warrants to purchase common shares exercisable at $0.288 per common share and expiring on October 31, 2011. · 2,076,930 warrants to purchase common shares exercisable at $0.577 per common share and expiring on December 4, 2011. F-6 COUGAR OIL AND GAS CANADA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (REPORTED IN CANADIAN DOLLARS) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) The shares and warrants were exchanged during the week ended January 30, 2010. b) On January 25, 2010, the Company finalized a share purchase agreement between the Company and Kodiak Energy Inc. (“Kodiak”) whereby the Company purchased from Kodiak a total of 8,461,549 shares of the common shares of CEI held by Kodiak. The share purchase agreement called for the Company to issue a total of 1.5 shares of common stock for each share of CEI tendered by Kodiak, resulting in the Company issuing a total of 12,692,324 (38,076,933 shares post split) shares of common stock. As further consideration for the acquisition of the CEI common shares, the Company forgave all current indebtedness owed to the Company by Kodiak and guaranteed by CEI, which was in the amount of $1,296,889 (Cdn $1,357,714). An additional condition to the agreement was that a total of 12,000,000 restricted common shares of the Company were cancelled. Upon consummation of the acquisition, CEI became the only wholly-owned subsidiary of the Company. Subsequent to the completion of the reverse acquisition, the Company amended its article of incorporation and changed its name to Cougar Oil and Gas Canada, Inc. The acquisition is accounted for as a “reverse acquisition”, since the stockholders of CEI owned a majority of the Company’s common stock immediately following the transaction and their management has assumed operational, management and governance control. The reverse acquisition transaction is recorded as a recapitalization of CEI pursuant to which CEI is treated as the surviving and continuing entity although the Company is the legal acquirer rather than a business combination. The Company did not recognize goodwill or any intangible assets in connection with this transaction. Accordingly, the Company’s historical consolidated financial statements are those of CEI from its date of inception on November 21, 2008. Prior to the acquisition of CEI, the Company had operating assets and activities within the oil and gas industry, and therefore the acquisition of CEI is not characterized as a shell transaction under SEC rules and regulations. Functional currency The reporting and functional currency of the Companies is the Canadian dollar. When a transaction is executed in a foreign currency, it is re-measured into Canadian dollars based on appropriate rates of exchange in effect at the time of the transaction. The resulting foreign currency transactions gains (losses) are included in general and administrative expenses in the accompanying consolidated statements of operations. At each balance sheet date, recorded balances that are denominated in a currency other than the functional currency of the Companies are adjusted to reflect the current exchange rate. The cumulative translation adjustments are included in accumulated other comprehensive income (loss) in the equity section of the consolidated balance sheet. F-7 COUGAR OIL AND GAS CANADA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (REPORTED IN CANADIAN DOLLARS) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Estimates The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Reclassification Certain reclassifications have been made to prior periods’ data to conform to the current year’s presentation. These reclassifications had no effect on reported income or losses. Revenue Recognition The Company uses the sales method of accounting for the recognition of natural gas and oil revenues. The Company is the operator on all of its properties. The Company has an agreement with the marketers of our product to sell, on its behalf, production from the properties for which it has working interest ownership. Since there is a ready market for natural gas, crude oil and natural gas liquids (“NGLs”), production is sold at various locations at which time title and risk of loss pass to the marketer. The Company records its share of revenues based on sales volumes and contracted sales prices. The sales price for natural gas, natural gas liquids and crude oil are adjusted for transportation cost and other related deductions. The transportation costs and other deductions are based on contractual or historical data and do not require significant judgment. Subsequently, these deductions and transportation costs are adjusted to reflect actual charges based on third party documents once received by the Company. Historically, these adjustments have been insignificant. In addition, natural gas and crude oil volumes sold are not significantly different from the Company’s share of production. The Company receives its share of revenue after all calculated crown royalties are paid on natural gas, crude oil and NGLs in accordance with the particular contractual provisions of the lease, license or concession agreements and the laws and regulations applicable to those agreements. Private royalties are accrued and paid upon receipt of payment. Cash and Cash Equivalents, and Concentrations of Credit Risk Cash and cash equivalents represent cash in banks. The Company considers any highly liquid debt instruments purchased with a maturity date of three months or less to be cash equivalents. The Company’s accounts receivable are concentrated among entities engaged in the energy industry, within Canada. Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash, cash equivalents and receivables. The Company places its cash and temporary cash investments with credit quality institutions. At times, such investments may be in excess of the Canada Deposit Insurance Corporation insurance limit. F-8 COUGAR OIL AND GAS CANADA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (REPORTED IN CANADIAN DOLLARS) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Accounting for Bad Debts and Allowances Bad debts and allowances are provided based on historical experience and management's evaluation of outstanding accounts receivable. Management periodically evaluates past due or delinquency of accounts receivable in evaluating its allowance for doubtful accounts. For oil and gas sales receivables we generally only consider booking an allowance if and when a specific instance of nonpayment occurs. Allowance for doubtful accounts was $nil at December 31, 2010 and 2009; July 31, 2010 and July 31, 2009. Segment Information The Company adopted Accounting Standards Codification subtopic Segment Reporting 280-10 (“ASC 280-10”). ASC 280-10 establishes standards for reporting information regarding operating segments in annual consolidated financial statements and requires selected information for those segments to be presented in interim financial reports issued to stockholders. ASC 280-10 also establishes standards for related disclosures about products and services and geographic areas. Operating segments are identified as components of an enterprise about which separate discrete financial information is available for evaluation by the chief operating decision maker, or decision making group, in making decisions concerning how to allocate resources and assess performance. The Company applies the management approach to the identification of our reportable operating segment as provided in accordance with ASC 280-10 and concluded that the Company operates as a single segment and will evaluate additional segment disclosure requirements as it expands its operations. The information disclosed herein, materially represents all of the financial information related to the Company's principal operating segment. Oil and Gas Properties The Company follows the full cost method of accounting for oil and gas properties. Accordingly, all costs associated with the acquisition, exploration, and development of properties within a relatively large geopolitical cost center in our case, by country, and are capitalized when incurred and are amortized as mineral reserves in the cost center are produced, subject to a limitation that the capitalized costs not exceed the value of those reserves. In some cases, however, certain significant costs designated as unproven properties are deferred separately without amortization until the specific property to which they relate is found to be either productive or nonproductive, at which time those deferred costs and any reserves attributable to the property are included in the computation of amortization in the cost center. All costs incurred in oil and gas producing activities are regarded as integral to the acquisition, discovery, and development of whatever reserves ultimately result from the efforts as a whole, and are thus associated with the Company’s reserves. The Company capitalizes internal costs directly identified with performing or managing acquisition, exploration and development activities. The Company has not capitalized any internal costs or interest at December 31, 2010 and 2009 and July 31, 2010 and 2009. Unevaluated and undeveloped costs are excluded from the full cost pool and are periodically evaluated for impairment rather than amortized. Upon evaluation, costs associated with productive properties are transferred to the full cost pool and amortized. Gains or losses on the sale of oil and natural gas properties are generally included in the full cost pool unless the entire pool is sold. F-9 COUGAR OIL AND GAS CANADA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (REPORTED IN CANADIAN DOLLARS) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Capitalized costs and estimated future development costs are amortized on a unit-of-production method based on proved reserves associated with the applicable country cost center. The Company has assessed the impairment for oil and natural gas properties for the full cost pool at each reporting date and will assess quarterly thereafter using a ceiling test to determine if impairment is necessary. Specifically, the net unamortized costs for each full cost pool less related deferred income taxes is compared to (a) the present value, discounted at 10%, of future net cash flows from estimated production of proved oil and gas reserves plus (b) all costs being excluded from the amortization base plus (c) the lower of cost or estimated fair value of unproved properties included in the amortization base less (d) the income tax effects related to differences between the book and tax basis of the properties involved. The present value of future net revenues is based on current prices, with consideration of price changes only to the extent provided by contractual arrangements, as of the latest balance sheet presented. The full cost ceiling test takes into account the prices of qualifying cash flow hedges in calculating the current price of the quantities of the future production of oil and gas reserves covered by the hedges as of the balance sheet date. In addition, the use of the hedge-adjusted price is consistently applied in all reporting periods and the effects of using cash flow hedges in calculating the ceiling test, the portion of future oil and gas production being hedged, and the dollar amount that would have been charged to income had the effects of the cash flow hedges not been considered in calculating the ceiling limitation should be disclosed. Any excess is charged to expense during the period that the excess occurs. The Company did not have any hedging activities from November 21, 2008 (date of inception) through December 31, 2010. Application of the ceiling test is required for reporting purposes, and any write-downs are not reinstated even if the cost ceiling subsequently increases by year-end. Sales of proved and unproved properties are accounted for as adjustments of capitalized costs with no gain or loss recognized, unless such adjustments would significantly alter the relationship between capitalized costs and proved reserves of oil and gas, in which case the gain or loss as recognized in income.Abandonment of properties is accounted for as adjustments of capitalized costs with no recognized in current period operations. Furniture and Fixtures Furniture and fixtures are recorded at cost and depreciated on a straight-line basis over estimated useful lives of five years. Repair and maintenance costs are charged to expense as incurred while acquisitions are capitalized as additions to the related assets in the period incurred. Gains or losses from the disposal of property, plant and equipment are recorded in the period incurred. The net book value of the property, plant and equipment that is retired or sold is charged to accumulated depreciation and amortization, and the difference is recognized as a gain or loss in the results of operations in the period the retirement or sale transpires. Reserves In December 2008, the SEC issued its final rule, Modernization of Oil and Gas Reporting, which is effective for reporting reserve information. In January 2010, the FASB issued its authoritative guidance on extractive activities for oil and gas to align its requirements with the SEC’s final rule. Under the SEC’s final rule, prior period reserves were not restated. The Company has used this guidance in reporting reserve information. F-10 COUGAR OIL AND GAS CANADA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (REPORTED IN CANADIAN DOLLARS) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Impairment of long lived assets The Company has adopted Accounting Standards Codification subtopic 360-10, Property, Plant and Equipment (“ASC 360-10”). The Statement requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows.
